Citation Nr: 0120280	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
chronic low back disability.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
June 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) February 1998 rating decision 
which granted service connection for chronic lumbosacral 
spine disability, assigning it a 40 percent rating.

In September 1999, the Board remanded this case to the RO for 
additional development of the evidence.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Effective in November 2000, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim for benefits, except that no assistance is required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000).  38 U.S.C.A. § 5103A(a) (West Supp. 2001).

When the Board remanded this case in September 1999, the RO 
was requested to afford the veteran VA orthopedic and 
neurological examination to determine the nature and severity 
of impairment from her service-connected lumbosacral spine 
disability.  

The post-September 1999 remand record includes a December 
1999 computer-generated printout from the Birmingham VA 
Medical Center, indicating that the veteran failed to report 
for VA orthopedic and neurological examination scheduled at 
that facility on December 16, 1999.  The Board again notes 
that the December 1997 examination did not include findings 
regarding neurologic signs and symptoms.

Nonetheless, as the available evidence of record is 
inadequate for a fully informed resolution of the claim of a 
rating in excess of 40 percent for the service-connected 
lumbosacral spine disability, it is unclear to what address 
the medical center sent the notification of examination, and 
it is reasonably possible that complete orthopedic and 
neurological examination is attainable with the veteran's 
cooperation, the Board believes that the veteran should be 
apprised of her duty to cooperate with the development of 
facts pertinent to her claim; she should be also given one 
last opportunity to appear for VA orthopedic and neurological 
examination, addressing the extent of functional impairment 
resulting from her low back disability, including during 
flare-ups of symptoms in relation to objective manifestations 
of the disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  She is hereby reminded that 
the duty to assist is not always a one-way street; the 
veteran has an obligation to assist in the adjudication of 
her claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  She 
must be prepared to cooperate with the efforts of VA to 
provide an adequate medical examination and submitting to VA 
all medical evidence supporting her claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for low back disability since December 
1997.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The veteran should be afforded 
another opportunity to appear for VA 
orthopedic and neurological examination 
to determine the nature and severity of 
her service-connected lumbosacral spine 
disability.  She must be notified of the 
time and place of the examination, her 
duty to report for same under 38 C.F.R. 
§ 3.326(a) (2000), and the consequences 
of her failure to cooperate with 
completion of the examination.  
38 C.F.R. § 3.655(b) (2000)); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to her 
or verification of the address used by 
the medical center in sending 
notification of the examination must be 
included in the claims folder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion, 
and any report must reflect the 
examiner's review of pertinent evidence 
in the claims folder.  Any pertinent 
pathology present should be discussed, 
and all appropriate testing conducted.  
The examiner should elicit all of the 
veteran's subjective complaints 
concerning her low back disability and 
assess whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.

4.  The RO's review of the veteran's 
claim of increased rating for her low 
back disability should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2000), and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (Board may 
not assign an extraschedular rating in 
the first instance).

5.  The RO should carefully review the 
medical examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(the Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


